Citation Nr: 1504424	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  14-31 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether vacatur of a January 27, 2015, Board of Veterans' Appeals decision is warranted insofar that it remanded the issues of service connection for a liver disability, pancreatic cancer, peripheral neuropathy of the right and left lower extremities, each to include as a result of exposure to herbicides; residuals of exposure to herbicides; and an increased disability rating for percent for posttraumatic stress disorder (PTSD), for additional development.

2.  Entitlement to service connection for pancreatic cancer, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for a liver disability, to include as a result of exposure to herbicides.

4.  Entitlement to service connection for peripheral neuropathy of the right and left lower extremities, to include as a result of exposure to herbicides.

5.  Entitlement to service connection for residuals of exposure to herbicides.

6.  Entitlement to an initial rating greater than 50 percent for PTSD.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to June 1971.  His decorations include the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania.

This matter was previously before the Board earlier in January 2015, at which time the Board remanded the issues of service connection for a liver disability, pancreatic cancer, peripheral neuropathy of the right and left lower extremities, residuals of exposure to herbicides, and an increased disability rating for service-connected percent PTSD for additional development.  As will be discussed below, the Board will be vacating the January 27, 2015, decision in its entirety.

Subsequent to the issuance of the July 2014 Statement of the Case, the Veteran submitted evidence pertinent to the claims on appeal.  This evidence was accompanied by a waiver of agency of original jurisdiction consideration.  
See 38 C.F.R. § 20.1304 (2014). 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased disability rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  On January 27, 2015, the Board issued a decision remanding the issues of service connection for a liver disability, pancreatic cancer, peripheral neuropathy of the right and left lower extremities, residuals of exposure to herbicides, and an increased disability rating for PTSD for additional development, to specifically include the scheduling of a Decision Review Officer (DRO) hearing at the Philadelphia RO.  

2.  On January 28, 2015, the Board received correspondence from Veteran's representative interpreted by the Board as a Motion To Vacate the January 27, 2015, Remand, since the Veteran could not attend the requested hearing due to grave illness.

3.  Resolving all reasonable doubt in the Veteran's favor, pancreatic cancer is manifested as a result of exposure to herbicides during service in the Republic of Vietnam.

4.  Resolving all reasonable doubt in the Veteran's favor, a liver disability is manifested as a result of the service-connected pancreatic cancer.

5.  The evidence of record fails to demonstrate a that the Veteran has a disability  manifested by peripheral neuropathy of the right and left lower extremities.

6.  Unspecified residuals of exposure to herbicides are not a disability for which service connection may be granted.
CONCLUSIONS OF LAW

1.  The criteria for vacating the January 27, 2015, Board decision remanding the issues of service connection for a liver disability, pancreatic cancer, peripheral neuropathy of the right and left lower extremities, residuals of exposure to herbicides, and an increased disability rating for PTSD have been met.  
38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

2.  The criteria for service connection for pancreatic cancer have been met.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for service connection for a liver disability have been met.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for service connection for peripheral neuropathy of the right and left lower extremities, to include as a result of exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

5.  The criteria for service connection for residuals of exposure to herbicides have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

On December 27, 2015, the Board issued a decision remanding the issues of service connection for a liver disability, pancreatic cancer, peripheral neuropathy of the right and left lower extremities, residuals of exposure to herbicides, and an increased disability rating for PTSD for additional development, to specifically include the scheduling of a DRO hearing at the Philadelphia RO.  

On January 28, 2015, the Board received correspondence from Veteran's representative interpreted by the Board as a Motion To Vacate the January 27, 2015, Remand, since the Veteran could not attend the requested hearing due to grave illness.  In light of the severity of the Veteran's illness and given that the request for a hearing has been withdrawn, the Board will vacate the January 27, 2015, Remand.  See 38 C.F.R. § 20.904 (2014).  Accordingly, the January 27, 2015, Board decision remanding the issues of service connection for a liver disability, pancreatic cancer, peripheral neuropathy of the right and left lower extremities, residuals of exposure to herbicides, and an increased disability rating for PTSD for additional development is vacated.

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims (Court).  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).  The merits of the issues set forth above are considered de novo in the decision below.

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran with regard to the issues of service connection for pancreatic cancer and for a liver disability, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the issues of service connection for peripheral neuropathy or the right and left lower extremities and for residuals of exposure to herbicides, the Veteran has been notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to disability ratings and effective dates.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims file the service treatment records and reports of his post-service care.  Furthermore, the Veteran's representative has indicated that the Veteran's declining health would prevent him from reporting for any additional VA examinations.

In light of the foregoing, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

A Veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Here, the Veteran's exposure to herbicides during his period of active service in the Republic of Vietnam has been conceded.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era also will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

The following diseases are associated with herbicide exposure for purposes of this presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  38 C.F.R. § 3.309(e).

Early-onset peripheral neuropathy must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it need not be transient.  See 78 Fed. Reg. 54763 -54766 (September 6, 2013). 

However, a Veteran is not precluded from establishing the necessary linkage for service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Pancreatic Cancer and Liver Disability

The Veteran asserts that he has pancreatic cancer and a liver disability as a result of exposure to Agent Orange during his period of active service.  Initially, it is noted that pancreatic cancer and a liver disability are not diseases presumptively associated with herbicide exposure under 38 C.F.R. § 3.307.  However, as indicated above, service connection may, nevertheless, be established with proof of direct causation.

Private computed tomography (CT) imaging dated in March 2014 shows that the Veteran had developed hemangiomas within the right hepatic lobe, likely hemangioma of the left hepatic lobe, and hypodensities within the liver. 

Private outpatient treatment records from Columbia University Department of Radiology dated in September 2013 show that the Veteran has developed metastasis of his pancreatic cancer.

In this regard, a December 2014 letter from S. Domchek, M.D., suggests that the Veteran was being treated for a history of advanced pancreatic cancer as well as a known BRCA2 mutation.  Dr. Domchek added that exposure to Agent Orange has been associated with pancreatic cancer.

A letter from R. Kader, D.O., dated in December 2014, shows that the Veteran was said to have been diagnosed with pancreatic cancer in 2011, and that the pancreatic cancer was at least as likely as not caused by exposure to Agent Orange while service in Vietnam.

A letter from R. Fine, M.D., dated in December 2014, shows that it was concluded that it was at least as likely as not that the Veteran's pancreatic cancer was caused by exposure to Agent Orange from the time he was stationed in Vietnam.

An undated letter from L. Zheng, M.D., received in January 2015, shows that exposure to Agent Orange was said to be associated with an increased risk of developing a number of malignancies, including pancreatic cancer.
The Veteran has provided competent and credible evidence of the development of pancreatic cancer and a liver disability, and the multiple medical opinions of record link the pancreatic cancer to exposure to herbicides in service.  The evidence suggests that the pancreatic cancer resulted in disability of the liver.  The medical opinions take into account all pertinent facts and cite to current medical literature in explaining the respective conclusions.

Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the only medical opinion evidence supports the Veteran's claims, service connection for pancreatic cancer and for a liver disability is warranted.  VA may not seek an additional medical opinion where favorable evidence in the record is unrefuted, and it is not permissible to undertake further development if the purpose is to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Resolving reasonable doubt in the Veteran's favor, service connection for pancreatic cancer and for a liver disability is warranted.

Peripheral Neuropathy of the Right and Left Lower Extremities

The Veteran asserts that he has peripheral neuropathy of the right and left lower extremities as a result of exposure to Agent Orange during his period of active service.

The medical evidence of record does not show that the Veteran developed early-onset peripheral neuropathy of the lower extremities within one year of his last exposure to herbicides.  As such, service connection on a presumptive basis under 38 C.F.R. § 3.307 is not warranted.

With respect to direct service connection for peripheral neuropathy of the lower extremities, the Veteran's service treatment records are negative for a diagnosis of peripheral neuropathy of the lower extremities during his period of active service.  Post-service VA and private treatment records from Columbia University Medical Center and New York Presbyterian Hospital are silent for treatment of peripheral neuropathy of the lower extremities.  Thus, there is no persuasive medical evidence that indicates the Veteran experienced peripheral neuropathy of the lower extremities during active service or since service.  As such, the Board finds that the preponderance of the competent medical evidence demonstrates that the Veteran does not have a diagnosis for which service connection is available.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  Without evidence of such disability during the pendency of the claim/appeal (see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)) there can be no valid claim of service connection.  See 38 U.S.C.A. § 1110; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

While the Veteran is certainly capable of reporting he has/has had peripheral neuropathy of the lower extremities (see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)), his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of peripheral neuropathy) and post-service treatment records (showing no diagnoses of peripheral neuropathy, and no competent medical evidence linking the asserted disability to service) outweigh the Veteran's contentions.

A basis upon which to grant the Veteran's service connection claim for peripheral neuropathy of the right and left lower extremities has not been established, therefore, the claim must be denied.  As the preponderance of the evidence is against the service connection claim, the benefit-of-the-doubt doctrine is not helpful to the Veteran. See generally Gilbert, 1 Vet. App. at 49.




Residuals of Exposure to Herbicides

The Veteran has filed a claim of service connection for residuals of exposure to herbicides as a result of exposure to Agent Orange during his period of active service.  In addition to those residuals specifically asserted by the Veteran and adjudicated hereinabove ( pancreatic cancer, liver disability, and peripheral neuropathy of the lower extremities), the Veteran has not identified a disability that resulted from his exposure to Agent Orange.  Exposure to herbicides, in and of itself, is not considered a disabling condition.

As indicated above, entitlement to service connection is specifically limited entitlement to cases where there is a current disability.  Without evidence of such disability during the pendency of the claim/appeal, there can be no valid claim of service connection.  See 38 U.S.C.A. § 1110; see also McClain, 21 Vet. App. at 321;  Brammer, 3 Vet. App. at 225.

As basis upon which to grant the Veteran's claim of service connection for residuals of exposure to herbicides has not been established, the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See generally Gilbert, 1 Vet. App. at 49.


ORDER

The Board's January 27, 2015, decision remanding the issues of service connection 
for a liver disability, pancreatic cancer, peripheral neuropathy of the right and left lower extremities, each to include as a result of exposure to herbicides; residuals of exposure to herbicides; and an increased disability rating for PTSD is vacated.

Service connection for pancreatic cancer is granted. 

Service connection for a liver disability is granted.

Service connection for peripheral neuropathy of the right and left lower extremities, to include as a result of exposure to herbicides, is denied.

Service connection for residuals of exposure to herbicides is denied.


REMAND

As a Statement of the Case has not yet been provided for the issue of entitlement to an increased initial rating for PTSD, one must be furnished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a Statement of the Case addressing entitlement to an initial disability rating greater than 50 percent for PTSD.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


